Zhou v Tuxedo Ridge, LLC (2020 NY Slip Op 01205)





Zhou v Tuxedo Ridge, LLC


2020 NY Slip Op 01205


Decided on February 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
ANGELA G. IANNACCI, JJ.


2017-05916
 (Index No. 1229/14)

[*1]Judy Zhou, etc., et al., respondents,
vTuxedo Ridge, LLC, et al., appellants.


Roemer Wallens Gold & Mineaux LLP (Shaub Ahmuty Citrin & Spratt, LLP, Lake Success, NY [Timothy R. Capowski, John F. Watkins, and Christopher R. Theobalt], of counsel), for appellants.
Souren A. Israelyan, New York, NY, for respondents.
Cleary Shahi & Aicher, P.C., Brooklyn, NY (Joel P. Iannuzzi of counsel), for amicus curiae National Ski Areas Association.
In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Salvatore Modica, J.), entered February 15, 2017. The order denied the defendants' motion for summary judgment dismissing the complaint.

DECISION & ORDER
Motion by the respondents, inter alia, to dismiss the appeal on the ground that the right of direct appeal from the order terminated upon entry of judgment in the action. By decision and order on motion of this Court dated April 19, 2018, that branch of the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal is granted; and it is further,
ORDERED that the appeal is dismissed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiffs.
The appeal from the order entered February 15, 2017, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in this action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (Zhou v Tuxedo Ridge, LLC, _____ AD3d _____ [Appellate Division Docket No. 2018-01540; decided herewith]; see CPLR 5501[a][1]).
DILLON, J.P., COHEN, MILLER and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court